In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-09-00170-CR
        ______________________________


         JOSE MANUEL SOTO, Appellant

                          V.

         THE STATE OF TEXAS, Appellee




   On Appeal from the 124th Judicial District Court
                Gregg County, Texas
              Trial Court No. 37447-B




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                 MEMORANDUM OPINION

       Jose Manuel Soto, appellant, has filed with this Court a motion to dismiss his appeal. The

motion is signed by Soto and by his counsel in compliance with Rule 42.2(a) of the Texas Rules of

Appellate Procedure. See TEX. R. APP. P. 42.2(a). As authorized by Rule 42.2, we grant the

motion. See TEX. R. APP. P. 42.2.

       Accordingly, we dismiss the appeal.




                                             Bailey C. Moseley
                                             Justice

Date Submitted:       February 4, 2010
Date Decided:         February 5, 2010

Do Not Publish




                                               2